 



Exhibit 10.1

OFFICE DEPOT, INC.
AMENDED LONG-TERM EQUITY INCENTIVE PLAN
As Revised and Amended by the Shareholders
At the Annual Meeting, May 14, 2004

1. PURPOSE.

     This plan shall be known as the Office Depot, Inc. Long-Term Equity
Incentive Plan (the “Plan”). The purpose of the Plan shall be to promote the
long-term growth and profitability of Office Depot, Inc. (the “Company”) and its
Subsidiaries by (i) providing certain directors, officers and key employees of,
and certain other key individuals who perform services for, the Company and its
Subsidiaries with incentives to maximize stockholder value and otherwise
contribute to the success of the Company and (ii) enabling the Company to
attract, retain and reward the best available persons for positions of
substantial responsibility. Grants of incentive or nonqualified stock options,
stock appreciation rights (“SARs”), either alone or in tandem with options,
restricted stock, performance awards, or any combination of the foregoing may be
made under the Plan. The provisions of this Plan hereby supersede and replace
all prior versions and/or iterations of the Plan. This Plan may be modified for
purposes of local law in jurisdictions outside the United States by the adoption
by the Company, acting by and through a duly authorized Committee appointed by
the Board of Directors, of any amendment or Subplan required by such local law
requirements.

2. DEFINITIONS.

     (a) “BOARD OF DIRECTORS” and “BOARD” mean the board of directors of Office
Depot.

     (b) “CAUSE” (unless otherwise defined in the Participant’s grant letter or
in an employment contract to which he/she is a party) means the occurrence of
one of the following events:

               (i) Conviction of a felony or any crime or offense lesser than a
felon involving the property of the Company or a Subsidiary; or

               (ii) Conduct that has caused demonstrable and serious injury to
the Company or a Subsidiary, monetary or otherwise; or

               (iii) Willful refusal to perform or substantial disregard of
duties properly assigned, as determined by the Company; or

               (iv) Breach of duty of loyalty to the Company or a Subsidiary or
other act of fraud or dishonesty with respect to the Company or a Subsidiary.





--------------------------------------------------------------------------------



 



               (c) “CHANGE IN CONTROL” means, except as may otherwise be
provided by the Committee, the occurrence of one of the following events:

               (i) if any “person” or “group” as those terms are used in
Sections 12(d) and 13(d) of the Exchange Act, other than an Exempt Person, is or
becomes the “beneficial owner” (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of securities of the Company representing 50% or
more of the combined voting power of the Company’s then outstanding securities;
or

               (ii) during any period of two consecutive years, individuals who
at the beginning of such period constitute the Board and any new directors whose
election by the Board or nomination for election by the Company’s stockholders
was approved by at least two-thirds of the directors then still in office who
either were directors at the beginning of the period or whose election was
previously so approved, cease for any reason to constitute a majority thereof;
or

               (iii) the stockholders of the Company approve a merger or
consolidation of the Company with any other corporation; provided, however, a
Change of Control shall not be deemed to have occurred (A) if such merger or
consolidation would result in all or a portion of the voting securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) either directly or indirectly more than 50% of the combined
voting power of the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation, or (B) if the
corporate existence of the Company is not affected and following the merger or
consolidation the Company’s chief executive officers retain their positions with
the Company and the directors of the Company prior to such merger or
consolidation constitute at least a majority of the board of the Company or the
entity that directly or indirectly controls the Company after such merger or
consolidation; or

               (iv) the stockholders of the Company approve a plan of complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of all or substantially all the Company’s assets, other than a sale to
an Exempt Person.

     (d) “CODE” means the Internal Revenue Code of 1986, as amended.

     (e) “COMMITTEE” means the Compensation Committee of the Board. The
membership of the Committee shall be constituted so as to comply at all times
with the applicable requirements of Rule 16b-3 under the Exchange Act and
Section 162(m) of the Code.

     (f) “COMMON STOCK” means the Common Stock, par value $.01 per share, of the
Company, and any other shares into which such stock may be changed by

2



--------------------------------------------------------------------------------



 



reason of a recapitalization, reorganization, merger, consolidation or any other
change in the corporate structure or capital stock of the Company.

     (g) “EMPLOYEE” means any person who is a regular employee of the Company
(including officers and directors who are also employees) of the Company, either
within or outside the United States, who is selected by the Committee to
participate in the Plan.

     (h) “EXCHANGE ACT” means the Securities Exchange Act of 1934, as amended.

     (i) “EXEMPT PERSON” means any employee benefit plan of the Company or a
trustee or other administrator or fiduciary holding securities under an employee
benefit plan of the Company.

     (j) “FAIR MARKET VALUE” of a share of Common Stock of the Company means, as
of the date in question,



(1)   if the Common Stock is listed for trading on the New York Stock Exchange,
the mean of the highest and lowest sale prices of the Common Stock on such date,
as reported on the New York Stock Exchange Composite Tape, or if no such
reported sale of the Common Stock shall have occurred on such date, on the last
day prior to such date on which there was such a reported sale; or   (2)   if
the Common Stock is not so listed, but is listed on another national securities
exchange or authorized for quotation on the National Association of Securities
Dealers Inc. NASDAQ National Market System (“NASDAQ/NMS”), the mean of the
highest and lowest sale price of the Common Stock on such date as reported on
such exchange or NASDAQ/NMS, or if no such reported sale of the Common Stock
shall have occurred on such date, on the last day prior to such date on which
there was such a reported sale;   (3)   if the Common Stock is not listed for
trading on a national securities exchange or authorized for quotation on
NASDAQ/NMS, the mean of the highest and lowest sale prices of the Common Stock
on such date as reported by the National Association of Securities Dealers
Automated Quotation System (“NASDAQ”) or, if no such prices shall have been so
reported for such date, on the last day prior to such date on which there was
such a reported sale.

     (k) “INCENTIVE STOCK OPTION” means an option conforming to the requirements
of Section 422 of the Code and any successor thereto.

3



--------------------------------------------------------------------------------



 



     (l) “INTERNATIONAL PARTICIPANT” means a participant in the Plan who resides
or works outside of the United States.

     (m) “NON-EMPLOYEE” means any person, not an Employee of the Company, as
defined herein, who serves as a director, consultant or adviser to the Company.

     (n) “NON-EMPLOYEE DIRECTOR” has the meaning given to such term in Rule
16b-3 under the Exchange Act.

     (o) “NONQUALIFIED STOCK OPTION” means any stock option other than an
Incentive Stock Option.

     (p) “OFFICER” means an Employee or a Non-Employee of the Company whose
position in the Company or in any affiliate or subsidiary entity of the Company
is that of a corporate officer, as determined by the Board of Directors.

     (q) “OTHER COMPANY SECURITIES” mean securities of the Company other than
Common Stock, which may include, without limitation, unbundled stock units or
components thereof, debentures, preferred stock, warrants and securities
convertible into or exchangeable for Common Stock or other property.

     (r) “PARTICIPANT” means a recipient of any grant of stock options,
restricted stock, stock appreciation rights or performance awards under this
Plan.

     (s) “PRIOR PLAN(S)” means the Office Depot, Inc. Omnibus Equity Plan, the
Office Depot, Inc. Directors Stock Option Plan or any other plan which these
plans subsumed or replaced.

     (t) “RETIREMENT” means retirement as defined under any Company pension plan
or retirement program or termination of one’s employment on retirement with the
approval of the Committee.

     (u) “SUBSIDIARY” means a corporation or other entity of which outstanding
shares or ownership interests representing 50% or more of the combined voting
power of such corporation or other entity entitled to elect the management
thereof, or such lesser percentage as may be approved by the Committee, are
owned directly or indirectly by the Company.

3. ADMINISTRATION; POWERS OF THE COMMITTEE; LIMITATIONS OF LIABILITY.

     The Plan shall be administered by the Committee; provided that the Board
may, in its discretion, at any time and from time to time, resolve to administer
the Plan, in which case the term “Committee” shall be deemed to mean the Board
for all purposes herein. The Committee shall consist of at least two directors.

4



--------------------------------------------------------------------------------



 



Subject to the provisions of the Plan, the Committee shall be authorized to (i)
select persons to participate in the Plan, (ii) determine the form and substance
of grants made under the Plan to each participant, and the conditions and
restrictions, if any, subject to which such grants will be made, (iii) modify
the terms of grants made under the Plan in the event of a Change in Control or
death, disability, retirement of the participant, or other situation which the
Committee deems as a special circumstance, (iv) interpret the Plan and grants
made thereunder, (v) make any adjustments necessary or desirable in connection
with grants made under the Plan to eligible participants located outside the
United States and (vi) adopt, amend, or rescind such rules and regulations, and
make such other determinations, for carrying out the Plan as it may deem
appropriate. Decisions of the Committee on all matters relating to the Plan
shall be in the Committee’s sole discretion and shall be conclusive and binding
on all parties. The validity, construction, and effect of the Plan and any rules
and regulations relating to the Plan shall be determined in accordance with
applicable federal and state laws and rules and regulations promulgated pursuant
thereto.

     No member of the Committee and no officer of the Company shall be liable
for any action taken or omitted to be taken by such member, by any other member
of the Committee or by any officer of the Company in connection with the
performance of duties under the Plan, except for such person’s own willful
misconduct or as expressly provided by statute. Members of the Committee and
officers of the Company shall be indemnified in connection with their
administration of the Plan to the fullest extent provided by the Delaware
General Corporation Law and by the Bylaws of the Company.

4. EXPENSES OF THE PLAN.

     The expenses of the Plan shall be borne by the Company. The Company shall
not be required to establish any special or separate fund or make any other
segregation of assets to assume the payment of any award under the Plan, and
rights to the payment of such awards shall be no greater than the rights of the
Company’s general creditors.

5. SHARES AVAILABLE FOR THE PLAN.

     Subject to adjustments as provided in Section 20, to allow for stock
splits, recapitalizations and similar occurrences, as of any date the total
number of shares of Common Stock with respect to which awards may be granted
under the Plan (the “Shares”) shall equal the excess (if any) of 62,068,750 over
(i) the number of shares of Common Stock subject to outstanding awards under the
Plan or the Prior Plans, (ii) the number of shares of Common Stock in respect of
which options and stock appreciation rights have been exercised under the Plan
or the Prior Plans, and (iii) the number of shares of Common Stock issued
pursuant to performance awards or issued subject to forfeiture restrictions
which

5



--------------------------------------------------------------------------------



 



have lapsed under the Plan or the Prior Plans. Such Shares may be in whole or in
part authorized and unissued, or shares which are held by the Company as
treasury shares. If any grant under the Plan or any Prior Plan expires or
terminates unexercised, becomes unexercisable or is forfeited as to any Shares,
such unpurchased or forfeited Shares shall thereafter be available for further
grants under the Plan unless, in the case of options granted under the Plan or
any Prior Plan, related SARs are exercised.

6. PARTICIPATION.

     Participation in the Plan shall be limited to those directors (including
Non-Employee Directors), officers (including non-employee officers) and key
employees of, and other key individuals (including Non-Employees of the Company)
performing services for, the Company and its Subsidiaries selected by the
Committee (including participants located outside the United States). Nothing in
the Plan or in any grant thereunder shall confer any right on a participant to
continue in the employ of or the performance of services for the Company or
shall interfere in any way with the right of the Company to terminate the
employment or performance of services of a participant at any time. By accepting
any award under the Plan, each participant and each person claiming under or
through him or her shall be conclusively deemed to have indicated his or her
acceptance and ratification of, and consent to, any action taken under the Plan
by the Company, the Board or the Committee.

     Determinations made by the Committee under the Plan need not be uniform and
may be made selectively among eligible individuals under the Plan, whether or
not such individuals are similarly situated. A grant of any type made hereunder
in any one year to an eligible participant shall neither guarantee nor preclude
a further grant of that or any other type to such participant in that year or
subsequent years.

7. INCENTIVE AND NONQUALIFIED OPTIONS.

     The Committee may from time to time grant to eligible participants
Incentive Stock Options, Nonqualified Stock Options, or any combination thereof;
provided that the Committee may grant Incentive Stock Options only to eligible
Employees of the Company or its subsidiaries (as defined for this purpose in
Section 424(f) of the Code). In any one calendar year, the Committee shall not
grant to any one participant, options or SARs to purchase a number of shares of
Common Stock in excess of Two Million (2,000,000) shares (subject to such
adjustments as may be provided for under Section 20 hereof). The options granted
shall take such form as the Committee shall determine, subject to the following
terms and conditions.

     It is the Company’s intent that Nonqualified Stock Options granted under
the Plan not be classified as Incentive Stock Options, that Incentive Stock
Options be

6



--------------------------------------------------------------------------------



 



consistent with and contain or be deemed to contain all provisions required
under Section 422 of the Code and any successor thereto, and that any
ambiguities in construction be interpreted in order to effectuate such intent.
If an Incentive Stock Option granted under the Plan does not qualify as such for
any reason, then to the extent of such nonqualification, the stock option
represented thereby shall be regarded as a Nonqualified Stock Option duly
granted under the Plan, provided that such stock option otherwise meets the
Plan’s requirements for Nonqualified Stock Options.

     Incentive Stock Options or Nonqualified Stock Options, SARs, alone or in
tandem with options, restricted stock awards, performance awards, or any
combination thereof, may be granted to such persons and for such number of
Shares as the Committee shall determine (such individuals to whom grants are
made being sometimes herein called “optionees” or “grantees,” as the case may
be).

8. TERMS OF STOCK OPTIONS.

     (a) Price. The price per Share payable by an optionee upon the exercise of
each option (the “exercise price”) shall be established by the Committee, except
that the exercise price may not be less than 100% of the Fair Market Value of a
share of Common Stock as of the date of grant of the option, and in the case of
the grant of any Incentive Stock Option to an employee who, at the time of the
grant, owns more than 10% of the total combined voting power of all classes of
stock of the Company or any of its Subsidiaries, the exercise price may not be
less than 110% of the Fair Market Value of a share of Common Stock as of the
date of grant of the option, in each case unless otherwise permitted by
Section 422 of the Code.

     (b) Terms of Options. The term during which each option may be exercised
shall be determined by the Committee, but, except as otherwise provided herein,
in no event shall an option be exercisable in whole or in part, in the case of a
Nonqualified Stock Option or an Incentive Stock Option (other than as described
below), more than ten years from the date it is granted or, in the case of an
Incentive Stock Option granted to an employee who at the time of the grant owns
more than 10% of the total combined voting power of all classes of stock of the
Company or any of its Subsidiaries, if required by the Code, more than five
years from the date it is granted. All rights to purchase Shares pursuant to an
option shall, unless sooner terminated, expire at the date designated by the
Committee. The Committee shall determine the date on which each option shall
become exercisable and may provide that an option shall become exercisable in
installments. The Committee shall have the discretion to provide in the form of
option grant that the vesting and exercisability of the option may be
accelerated by the achievement of performance goals established by the Committee
at the time of grant. The performance goals shall be based on one or more of the
standards set forth in Section 15 hereof. The Shares constituting each

7



--------------------------------------------------------------------------------



 



installment may be purchased in whole or in part at any time after such
installment becomes exercisable, subject to such minimum exercise requirements
as may be designated by the Committee. Unless otherwise provided herein or in
the terms of the related grant, an optionee may exercise an option only if he or
she is, and has continuously since the date the option was granted, been a
director, officer or employee of or performed other services for the Company or
a Subsidiary. Prior to the exercise of an option and delivery of the Shares
represented thereby, the optionee shall have no rights as a stockholder with
respect to any Shares covered by such outstanding option (including any dividend
or voting rights).

     (c) Limitations on Grants. If required by the Code, the aggregate Fair
Market Value (determined as of the grant date) of Shares for which an Incentive
Stock Option is exercisable for the first time during any calendar year under
all incentive stock option plans of the Company and its subsidiaries (as defined
in Section 424 of the Code) may not exceed $100,000.

9. WRITTEN AGREEMENT; VESTING; CONFIDENTIALITY AGREEMENT.



(a)   Each Participant to whom a grant is made under this Plan shall enter into
a written agreement with the Company that shall contain such provisions,
including without limitation vesting requirements, consistent with the
provisions of the Plan, as may be approved by the Committee. Unless the
Committee may otherwise provide and except as otherwise provided in Section 11
in connection with a Change of Control or certain occurrences of termination, no
grant under this Plan may be exercised, and no restrictions relating thereto may
lapse, within six months of the date such grant is made.   (b)   Each
Participant shall, as a condition to receiving a grant under this Plan, enter
into an agreement with the Company containing non-compete, confidentiality,
non-solicitation and no-hire provisions substantially in conformity with the
provisions of Attachment A hereto and incorporated by reference herein, or in
such other form of non-compete, confidentiality, non-solicitation and no-hire
agreement as the Committee may adopt and approve from time to time (as so
modified or amended, the “Non-Compete Agreement”). Such provisions may be
included in, or incorporated by reference in, the written agreement referred to
in Section 9(a) above. Such agreement shall provide that in the event the
Participant shall violate or breach such provisions, the Company shall have the
right, among such other remedies for breach as may be available to it at law or
in equity, to require the Participant to forfeit any unexercised options, SAR’s,
performance awards or unvested restricted stock awarded to Participant under
this Plan, and, in the event the Participant has realized any proceeds from the
disposition of any such stock or other awards within two years prior to such
violation or

8



--------------------------------------------------------------------------------



 



    breach, the Company shall have the right to seek to recover such proceeds
from the Participant.   (c)   The written agreement referred to in Section 9(a)
above may consist of a signed acknowledgment of receipt of a grant letter from
the Company to the Participant, pursuant to which the Participant agrees that
the terms of this Plan are incorporated by reference into such grant letter, are
available upon request from the Office of the Plan Administrator at the Company
or on the Company’s Intranet Site under Human Resources. Similarly, the
Participant shall be deemed to have entered into a Non-Compete Agreement with
the Company, in the form attached hereto as Attachment A (or in such other form
as the Committee may adopt and specify from time to time), each time the
Participant signs an acknowledgment of receipt of such a grant letter.

10. EXERCISE OF STOCK OPTIONS.

     (a) Notice. Options may be exercised, in whole or in part, upon the
Company’s receipt of written notice of exercise in the form prescribed by the
Company, accompanied by payment of the exercise price of the Shares to be
acquired. However, no participant shall be eligible to exercise any Stock Option
(i) if the participant, at the time of the purported exercise, is not in
compliance with any provision of the Plan or (ii) with respect to which the
participant has not signed and returned to the Company a letter in the form
prescribed by the Company, acknowledging receipt of such Stock Option, agreeing
to abide by the provisions of the Plan and otherwise containing such provisions
as the Company shall prescribe. Once given, a notice may not be withdrawn
without the consent of the Company.

     (b) Method of Payment. Unless otherwise determined by the Committee,
payment shall be made (i) in cash (including check, bank draft or money order),
(ii) by delivery of outstanding shares of Common Stock with a Fair Market Value
on the date of exercise equal to the aggregate exercise price payable with
respect to the options’ exercise, (iii) by simultaneous sale through a broker
reasonably acceptable to the Committee of Shares acquired on exercise, as
permitted under Regulation T of the Federal Reserve Board, (iv) by authorizing
the Company to withhold from issuance a number of Shares issuable upon exercise
of the options which, when multiplied by the Fair Market Value of a share of
Common Stock on the date of exercise is equal to the aggregate exercise price
payable with respect to the options so exercised or (v) by any combination of
the foregoing. or (v) such other form of payment as the Committee may permit in
its discretion.

     (c) Payment by Tender of Shares. In the event a grantee elects to pay the
exercise price payable with respect to an option pursuant to clause (ii) of
Section 10(b) above, (A) only a whole number of share(s) of Common Stock (and
not

9



--------------------------------------------------------------------------------



 



fractional shares of Common Stock) may be tendered in payment, (B) such grantee
must present evidence acceptable to the Company that he or she has owned any
such shares of Common Stock tendered in payment of the exercise price (and that
such tendered shares of Common Stock have not been subject to any substantial
risk of forfeiture) for at least six months prior to the date of exercise, and
(C) Common Stock must be delivered to the Company. Delivery for this purpose
may, at the election of the grantee, be made either by (A) physical delivery of
the certificate(s) for all such shares of Common Stock tendered in payment of
the price, accompanied by duly executed instruments of transfer in a form
acceptable to the Company, or (B) direction to the grantee’s broker to transfer,
by book entry, such shares of Common Stock from a brokerage account of the
grantee to a brokerage account specified by the Company. When payment of the
exercise price is made by delivery of Common Stock, the difference, if any,
between the aggregate exercise price payable with respect to the option being
exercised and the Fair Market Value of the share(s) of Common Stock tendered in
payment (plus any applicable taxes) shall be paid in cash. No grantee may tender
shares of Common Stock having a Fair Market Value exceeding the aggregate
exercise price payable with respect to the option being exercised (plus any
applicable taxes).

     (d) Payment by Withholding of a Portion of Shares. In the event a grantee
elects to pay the exercise price payable with respect to an option pursuant to
clause (iv) above, (A) only a whole number of Share(s) (and not fractional
Shares) may be withheld in payment and (B) such grantee must present evidence
acceptable to the Company that he or she has owned a number of shares of Common
Stock at least equal to the number of Shares to be withheld in payment of the
exercise price (and that such owned shares of Common Stock have not been subject
to any substantial risk of forfeiture) for at least six months prior to the date
of exercise . When payment of the exercise price is made by withholding of
Shares, the difference, if any, between the aggregate exercise price payable
with respect to the option being exercised and the Fair Market Value of the
Share(s) withheld in payment (plus any applicable taxes) shall be paid in cash.
No grantee may authorize the withholding of Shares having a Fair Market Value
exceeding the aggregate exercise price payable with respect to the option being
exercised (plus any applicable taxes). Any withheld Shares shall no longer be
issuable under such option.

11. EFFECT OF TERMINATION; CHANGE OF CONTROL ON OPTIONS.

     (a) Termination. Except as may otherwise be provided by the Committee:

(i) If a participant ceases to be a director, officer or employee of, or to
perform other services for, the Company and any Subsidiary due to the death of
the participant, all of the participant’s options and SARs shall become fully
vested and exercisable and shall remain so for a period of 24

10



--------------------------------------------------------------------------------



 



months from the date of such death but in no event after the expiration date of
the options or SARs.

      (ii) If a participant ceases to be a director, officer or employee of, or
to perform other services for, the Company and any Subsidiary upon the
occurrence of his or her Retirement, (A) all of the participant’s options and
SARs that were exercisable on the date of Retirement shall remain exercisable
for, and shall otherwise terminate at the end of, a period of up to 90 days
(except as provided in Section 11(a)(iv) hereof) after the date of Retirement,
but in no event after the expiration date of the options or SARs and (B) all of
the participant’s options and SARs that were not exercisable on the date of
Retirement shall be forfeited (except as provided in Section 11(a)(v) hereof)
immediately upon such Retirement.

      (iii) If a participant ceases to be a director, officer or employee of, or
to perform other services for, the Company or a Subsidiary due to Cause, all of
the participant’s options and SARs shall be forfeited immediately upon such
cessation, whether or not then exercisable.

      (iv) If a participant who is a director or officer subject to Section 16
of the Exchange Act ceases to be a director or officer of the Company due to
involuntary separation from the Company (other than termination for Cause) or
voluntary separation from the Company, provided that the individual officer or
director who so voluntarily separates himself or herself from the Company shall
have completed five (5) or more years of service for the Company prior to the
date of such voluntary separation, (A) all of the participant’s options and SARs
that were exercisable on the date of such cessation shall remain exercisable
for, and shall otherwise terminate at the end of, a period of up to 18 months
after the date of such cessation, but in no event after the expiration date of
the options or SARs and, (B) except as provided in Section 11(a)(v) hereof with
respect to directors, all of the participant’s options and SARs that were not
exercisable on the date of such cessation shall be forfeited immediately upon
such cessation.

      (v) With respect to a director of the Company whose period of service
ends, either voluntarily or by reason of his or her not seeking re-election to
the Board or not being re-nominated to the Board, any issued but unvested stock
options granted to such director during his term of office shall be allowed to
vest pursuant to its normal vesting schedule during that number of calendar
months following the end of the calendar month in which his or her term of
office ends which is equal to up to one-half the number of months during which
such director served as a director of the Company. For example, if a director
has served a period of 30 months as a director of the Company, then such
director would have a period of 15 months, following the end of his or her term,
during which any stock options which by their normal vesting schedule would vest
during such 15-

11



--------------------------------------------------------------------------------



 



month period shall be allowed to vest and in such event, the director would then
have up to 18 months from the date of vesting of any such option within which to
exercise any stock options so vested. Nothing contained in this Section 11(a)(v)
shall serve to extend the term of any stock option beyond its initial term upon
issuance.

      (vi) Except as otherwise provided in Sections 11(a)(iv) or 11(a)(v)
hereof, if a participant who is not an officer subject to Section 16 of the
Exchange Act ceases to be a director, officer or employee of, or to otherwise
perform services for, the Company or a Subsidiary for any reason other than
death, Retirement or Cause, (A) all of the participant’s options and SARs that
were exercisable on the date of such cessation shall remain exercisable for, and
shall otherwise terminate at the end of, a period of 90 days after the date of
such cessation, but in no event after the expiration date of the options or SARs
and (B) all of the participant’s options and SARs that were not exercisable on
the date of such cessation shall be forfeited immediately upon such cessation.
The Committee may, at its sole discretion, determine (i) whether any leave of
absence (including short-term or long-term disability or medical leave) shall
constitute a termination of employment for purposes of this Plan and (ii) the
impact, if any, of any such leave on outstanding awards under the Plan.

(b) Change in Control. If there is a Change in Control, all of the participant’s
options and SARs shall become fully vested and exercisable immediately prior to
such Change in Control and shall remain so until the expiration date of the
options and SARs.

12. RELOAD OPTIONS.

     The Committee may provide (either at the time of grant or exercise of an
option), in its discretion, for the grant to a grantee who exercises all or any
portion of an option (“Exercised Options”) and who pays all or part of such
exercise price with shares of Common Stock, of an additional option (a “Reload
Option”) for a number of shares of Common Stock equal to the sum (the “Reload
Number”) of the number of shares of Common Stock tendered or withheld in payment
of such exercise price for the Exercised Options plus, if so provided by the
Committee, the number of shares of Common Stock, if any, tendered or withheld by
the grantee or withheld by the Company in connection with the exercise of the
Exercised Options to satisfy any federal, state or local tax withholding
requirements. The terms of each Reload Option, including the date of its
expiration and the terms and conditions of its exercisability and
transferability, shall be the same as the terms of the Exercised Option to which
it relates, except that (i) the grant date for each Reload Option shall be the
date of exercise of the Exercised Option to which it relates and (ii) the
exercise price for each Reload

12



--------------------------------------------------------------------------------



 



Option shall be the Fair Market Value of the Common Stock on the grant date of
the Reload Option.

13. STOCK APPRECIATION RIGHTS.

     The Committee shall have the authority to grant SARs under this Plan,
either alone or to any optionee in tandem with options (either at the time of
grant of the related option or thereafter by amendment to an outstanding
option). SARs shall be subject to such terms and conditions as the Committee may
specify.

     No SAR may be exercised unless the Fair Market Value of a share of Common
Stock of the Company on the date of exercise exceeds the exercise price of the
SAR or, in the case of SARs granted in tandem with options, any options to which
the SARs correspond. Prior to the exercise of the SAR and delivery of the cash
and/or Shares represented thereby, the participant shall have no rights as a
stockholder with respect to Shares covered by such outstanding SAR (including
any dividend or voting rights).

     SARs granted in tandem with options shall be exercisable only when, to the
extent and on the conditions that any related option is exercisable. The
exercise of an option shall result in an immediate forfeiture of any related SAR
to the extent the option is exercised, and the exercise of an SAR shall cause an
immediate forfeiture of any related option to the extent the SAR is exercised.

     Upon the exercise of an SAR, the participant shall be entitled to a
distribution in an amount equal to the difference between the Fair Market Value
of a share of Common Stock on the date of exercise and the exercise price of the
SAR or, in the case of SARs granted in tandem with options, any option to which
the SAR is related, multiplied by the number of Shares as to which the SAR is
exercised (less any applicable taxes). The Committee shall decide whether such
distribution shall be in cash, in Shares having a Fair Market Value equal to
such amount, in Other Company Securities having a Fair Market Value equal to
such amount or in a combination thereof.

     All SARs will be exercised automatically on the last day prior to the
expiration date of the SAR or, in the case of SARs granted in tandem with
options, any related option, so long as the Fair Market Value of a share of
Common Stock on that date exceeds the exercise price of the SAR or any related
option, as applicable. A SAR granted in tandem with options shall expire at the
same time as any related option expires and shall be transferable only when, and
under the same conditions as, any related option is transferable.

14 . RESTRICTED STOCK.

     The Committee may at any time and from time to time grant Shares of
restricted stock under the Plan to such participants and in such amounts as it

13



--------------------------------------------------------------------------------



 



determines. Each grant of restricted stock shall specify the applicable
restrictions on such Shares, the duration of such restrictions (which shall be
at least 3 years, subject to partial vesting at the end of year 1 and any time
thereafter, and except as otherwise provided in the third paragraph of this
Section 14), and the time or times at which such restrictions shall lapse with
respect to all or a specified number of Shares that are part of the grant.

     The participant will be required to pay the Company the aggregate par value
of any Shares of restricted stock (or such larger amount as the Board may
determine to constitute capital under Section 154 of the Delaware General
Corporation Law, as amended) within ten days of the date of grant, unless such
Shares of restricted stock are treasury shares. Unless otherwise determined by
the Committee, certificates representing Shares of restricted stock granted
under the Plan will be held in escrow by the Company on the participant’s behalf
during any period of restriction thereon and will bear an appropriate legend
specifying the applicable restrictions thereon, and the participant will be
required to execute a blank stock power therefor. Except as otherwise provided
by the Committee, during such period of restriction the participant shall have
all of the rights of a holder of Common Stock, including but not limited to the
rights to receive dividends and to vote, and any stock or other securities
received as a distribution with respect to such participant’s restricted stock
shall be subject to the same restrictions as then in effect for the restricted
stock.

     Except as may otherwise be provided by the Committee, (a) immediately prior
to a Change in Control or at such time as a participant ceases to be a director,
officer or employee of, or to otherwise perform services for, the Company and
its Subsidiaries due to death or Retirement during any period of restriction,
all restrictions on Shares granted to such participant shall lapse, and (b) at
such time as a participant ceases to be a director, officer or employee of, or
to otherwise perform services for, the Company or its Subsidiaries for any other
reason, all Shares of restricted stock granted to such participant on which the
restrictions have not lapsed shall be immediately forfeited to the Company.

15 . PERFORMANCE AWARDS.

     Performance awards may be granted to participants at any time and from time
to time as determined by the Committee. The Committee shall have complete
discretion in determining the size and composition of performance awards so
granted to a participant and the appropriate period over which performance is to
be measured (a “performance cycle”), except that no performance cycle shall be
less than 12 months in duration. Performance awards may include (i) specific
dollar-value target awards, (ii) performance units, the value of each such unit
being determined by the Committee at the time of issuance, and/or (iii)
performance Shares, the value of each such Share being equal to the Fair Market
Value of a share of Common Stock. The value of each performance award may be
fixed or it may be permitted to fluctuate based on a

14



--------------------------------------------------------------------------------



 



performance factor (e.g., return on equity) selected by the Committee. The
maximum aggregate payout (determined as of the end of the applicable performance
cycle) with respect to specific dollar-value target awards or performance units
awarded in any one fiscal year to any one Participant shall be $2,500,000, and
the maximum aggregate payout (determined as of the end of the applicable
performance cycle) with respect to performance Shares granted in any one fiscal
year to any one Participant shall be 100,000 performance Shares.

          The Committee shall establish performance goals and objectives for
each performance cycle on the basis of one or more of the following measurements
of the Company’s performance for the relevant period: earnings per share (EPS);
net earnings; pre-tax earnings; earnings before interest and taxes (EBIT);
earnings before interest, taxes, depreciation and amortization (EBITDA); net
operating profit after tax (NOPAT) return on assets; return on equity; return on
net assets (RONA); return on investment; return on capital; total shareholder
return; stock price (and stock price appreciation, either in absolute terms or
in relationship to the appreciation among members of a peer group to be
determined by the Committee); revenues; comparable store sales; cash flow;
economic profit; and sales per square foot; inventory turnover and strategic
milestones. The performance objectives established by the Committee for any
performance cycle may be expressed in terms of attaining a specified level of
the performance objective or the attainment of a percentage increase or decrease
in the particular objective, and may involve comparisons with respect to
historical results of the Company and its Subsidiaries and/or operating groups
or segments thereof, all as the Committee deems appropriate. The performance
objectives established by the Committee for any performance cycle may be applied
to the performance of the Company relative to a market index, a peer group of
other companies or a combination thereof, all as determined by the Committee for
such performance cycle. The performance objectives established by the Committee
must preclude the discretion to increase the amount of any incentive award
payable to a Participant.

          During any performance cycle, the Committee shall have the authority
to adjust the performance goals and objectives for such cycle for such reasons
as it deems equitable to the extent permitted under Section 162(m) of the Code.
Specifically, the Committee is authorized to make adjustments in the method of
calculating attainment of performance goals and objectives for a performance
cycle as follows: (i) to exclude the dilutive effects of acquisitions or joint
ventures; (ii) to assume that any business divested by the Company achieved
performance objectives at targeted levels during the balance of a performance
cycle following such divestiture; (iii) to exclude restructuring and/or other
nonrecurring charges; (iv) to exclude exchange rate effects, as applicable, for
non-U.S. dollar denominated net sales and operating earnings; (v) to exclude the
effects of changes to generally accepted accounting standards required by the
Financial Accounting Standards Board; (vi) to exclude the effects to any
statutory adjustments to corporate tax rates; (vii) to exclude the impact of any

15



--------------------------------------------------------------------------------



 



“extraordinary items” as determined under generally accepted accounting
principles; (viii) to exclude the effect of any change in the outstanding shares
of common stock of the Company by reason of any stock dividend or split, stock
repurchase, reorganization, recapitalization, merger, consolidation, spin-off,
combination or exchange of shares or other similar corporate change, or any
distributions to common shareholders other than regular cash dividends; and
(ix) to exclude any other unusual, non-recurring gain or loss or other
extraordinary item.

     The Committee shall determine the portion of each performance award that is
earned by a participant on the basis of the Company’s performance over the
performance cycle in relation to the performance goals for such cycle. The
earned portion of a performance award may be paid out in Shares, cash, Other
Company Securities, or any combination thereof, as the Committee may determine.

     A participant must be a director, officer or employee of, or otherwise
perform services for, the Company or its Subsidiaries at the end of the
performance cycle in order to be entitled to payment of a performance award
issued in respect of such cycle; provided, however, that, except as otherwise
provided by the Committee, (a) if a participant ceases to be a director, officer
or employee of, or to otherwise perform services for, the Company and its
Subsidiaries upon his or her death or Retirement prior to the end of the
performance cycle, the participant shall earn a proportionate portion of the
performance award based upon the elapsed portion of the performance cycle and
the Company’s performance over that portion of such cycle and (b) in the event
of a Change in Control, a participant shall earn no less than the portion of the
performance award that the participant would have earned if the performance
cycle(s) had terminated as of the date of the Change in Control.

16. WITHHOLDING TAXES.

     (a) Participant Election. The Committee may provide that a participant may
be permitted to elect to deliver shares of Common Stock (or have the Company
withhold shares acquired upon exercise of an option or SAR or deliverable upon
grant or vesting of restricted stock, as the case may be) to satisfy, in whole
or in part, the amount the Company is required to withhold for taxes in
connection with the exercise of an option or SAR or the delivery of restricted
stock upon grant or vesting, as the case may be. Such election must be made on
or before the date the amount of tax to be withheld is determined. Once made,
the election shall be irrevocable. The fair market value of the shares to be
withheld or delivered will be the Fair Market Value as of the date the amount of
tax to be withheld is determined. In the event a participant elects to deliver
shares of Common Stock pursuant to this Section 16(a), such delivery must be
made subject to the conditions and pursuant to the procedures set forth in
Section 10(b) with respect to the delivery of Common Stock in payment of the
exercise price of options.

16



--------------------------------------------------------------------------------



 



     (b) Company Requirement. The Company may require, as a condition to any
grant or exercise under the Plan, to the payment of any SAR or to the delivery
of certificates for Shares issued hereunder, that the grantee make provision for
the payment to the Company, either pursuant to Section 10(b) or this
Section 16(b), of any federal, state or local taxes of any kind required by law
to be withheld with respect to any grant or payment or any delivery of Shares.
The Company, to the extent permitted or required by law, shall have the right to
deduct from any payment of any kind (including salary or bonus) otherwise due to
a grantee, an amount equal to any federal, state or local taxes of any kind
required by law to be withheld with respect to any grant or payment or to the
delivery of Shares under the Plan, or to retain or sell without notice a
sufficient number of the Shares to be issued to such grantee to cover any such
taxes, the payment of which has not otherwise been provided for in accordance
with the terms of the Plan, provided that the Company shall not sell any such
Shares if such sale would be considered a sale by such grantee for purposes of
Section 16 of the Exchange Act that is not exempt from matching thereunder.

17. TRANSFERABILITY.

     Unless the Committee determines otherwise, no option, SAR, performance
award, or restricted stock granted under the Plan shall be transferable by a
participant otherwise than by will or the laws of descent and distribution.
Unless the Committee determines otherwise, an option, SAR, or performance award
may be exercised only by the optionee or grantee thereof or his guardian or
legal representative; provided that Incentive Stock Options may be exercised by
such guardian or legal representative only if permitted by the Code and any
regulations promulgated thereunder.

18. LISTING, REGISTRATION AND QUALIFICATION UNDER 162 (m) OF THE IRC AND SECTION
16 OF THE SECURITIES EXCHANGE ACT OF 1934.

     If the Committee determines that the listing, registration or qualification
upon any securities exchange or under any law of Shares subject to any option,
SAR, performance award or restricted stock grant is necessary or desirable as a
condition of, or in connection with, the granting of same or the issue or
purchase of Shares thereunder, no such option or SAR may be exercised in whole
or in part, no such performance award may be paid out and no Shares may be
issued unless such listing, registration or qualification is effected free of
any conditions not acceptable to the Committee.

     It is the intent of the Company that the Plan comply in all respects with
Section 162(m) of the Code, that awards made hereunder comply in all respects
with Rule 16b-3 under the Exchange Act, that any ambiguities or inconsistencies
in construction of the Plan be interpreted to give effect to such intention and
that if any provision of the Plan is found not to be in compliance with Section
162(m),

17



--------------------------------------------------------------------------------



 



such provision shall be deemed null and void to the extent required to permit
the Plan to comply with Section 162(m), as the case may be.

19. TRANSFER OF EMPLOYEE.

     The transfer of an employee from the Company to a Subsidiary, from a
Subsidiary to the Company, or from one Subsidiary to another shall not be
considered a termination of employment; nor shall it be considered a termination
of employment if an employee is placed on military, disability or sick leave or
such other leave of absence which is considered by the Committee as continuing
intact the employment relationship.

20. ADJUSTMENTS FOR REORGANIZATION, STOCK SPLITS, ETC.

     In the event of a reorganization, recapitalization, stock split, stock
dividend, combination of shares, merger, consolidation, distribution of assets,
or any other change in the corporate structure or shares of the Company, the
Committee shall make such adjustment as it deems appropriate in the number and
kind of Shares or other property reserved for issuance under the Plan, in the
number and kind of Shares or other property covered by grants previously made
under the Plan, and in the exercise price of outstanding options and SARs. Any
such adjustment shall be final, conclusive and binding for all purposes of the
Plan. In the event of any merger, consolidation or other reorganization in which
the Company is not the surviving or continuing corporation or in which a Change
in Control is to occur, all of the Company’s obligations regarding options, SARs
performance awards, and restricted stock that were granted hereunder and that
are outstanding on the date of such event shall, on such terms as may be
approved by the Committee prior to such event, be assumed by the surviving or
continuing corporation or canceled in exchange for property (including cash).

     Without limitation of the foregoing, in connection with any transaction of
the type specified by clause (iii) of the definition of a Change in Control in
Section 2(c), the Committee may, in its discretion, (i) cancel any or all
outstanding options under the Plan in consideration for payment to the holders
thereof of an amount equal to the portion of the consideration that would have
been payable to such holders pursuant to such transaction if their options had
been fully exercised immediately prior to such transaction, less the aggregate
exercise price that would have been payable therefor, or (ii) if the amount that
would have been payable to the option holders pursuant to such transaction if
their options had been fully exercised immediately prior thereto would be less
than the aggregate exercise price that would have been payable therefor, cancel
any or all such options for no consideration or payment of any kind. Payment of
any amount payable pursuant to the preceding sentence may be made in cash or, in
the event that the consideration to be received in such transaction includes
securities or other property, in cash and/or securities or other property in the
Committee’s discretion.

18



--------------------------------------------------------------------------------



 



21. TERMINATION OR MODIFICATION OF THE PLAN.

     The Board of Directors or the Committee, without approval of the
stockholders, may modify or terminate the Plan, except that no modification
shall become effective without prior approval of the stockholders of the Company
if stockholder approval would be required for continued compliance with the
performance-based compensation exception of Section 162(m) of the Code or any
listing requirement of the principal stock exchange on which the Common Stock is
then listed. With respect to International Participants, the Committee may, in
its sole discretion, amend the terms of the Plan or any Awards under the Plan
with respect to such International Participants in order to conform such terms
to the requirements of local laws in the country in which the International
Participant resides or works.

22. AMENDMENT OR SUBSTITUTION OF AWARDS UNDER THE PLAN.

     The terms of any outstanding award under the Plan may be amended from time
to time by the Committee in its discretion in any manner that it deems
appropriate (including, but not limited to, acceleration of the date of exercise
of any award and/or payments thereunder or of the date of lapse of restrictions
on Shares) in the event of a change in control or death, disability, retirement
of the participant, or other situation which the Committee deems as a special
circumstance; provided that, except as otherwise provided in Section 15, no such
amendment shall adversely affect in a material manner any right of a participant
under the award without his or her written consent. The Committee may, with the
grantee’s consent, cancel any award under the Plan and issue a new award in
substitution therefor upon such terms as the Committee may in its sole
discretion determine, provided that the substituted award shall satisfy all
applicable Plan requirements as of the date such new award is made; and further
provided, notwithstanding the foregoing or any other provision of this Plan,
that in no event shall an option or stock appreciation right be granted in
substitution for a previously granted option or stock appreciation right, with
the old award being canceled or surrendered as a condition of receiving the new
award, if the new award would have a lower option exercise price or stock
appreciation right appreciation base than the award it replaces. The foregoing
is not intended to prevent equitable adjustment of awards upon the occurrence of
certain events as herein provided, for example, without limitation, adjustments
pursuant to Section 15.

23. COMMENCEMENT DATE; TERMINATION DATE.

     The date of commencement of the Plan shall be October 1, 1997, subject to
approval by the stockholders of the Company. Unless previously terminated upon
the adoption of a resolution of the Board terminating the Plan, no Incentive
Stock Options shall be issued under this plan after the close of business on
September

19



--------------------------------------------------------------------------------



 



30, 2007. No termination of the Plan shall materially and adversely affect any
of the rights or obligations of any person, without his consent, under any grant
of options or other incentives theretofore granted under the Plan.

24. GOVERNING LAW.

     The Plan shall be governed by the laws of the State of Florida, without
giving effect to any choice of law provisions.

* * *

20



--------------------------------------------------------------------------------



 



Attachment A

(VIKING LOGO) [g92517g9251700.gif]

NON-COMPETE, CONFIDENTIALITY
AND NON-SOLICITATION AGREEMENT

THIS AGREEMENT is made as of            between Office Depot, Inc., a Delaware
corporation (the “Company”) and       (“Employee”), having employee
identification number          .

     In consideration of the mutual covenants contained herein and other good
and valuable consideration, including the compensation paid to and benefits
received by Employee as an employee of the company, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:



1.   Non-Compete Agreement. Employee hereby agrees that, during the term of
Employee’s employment by the Company (including by any subsidiary of the
Company), and for a period of 12 months thereafter (as used herein, the
“Noncompete Period”), Employee shall not directly or indirectly own or have any
interest in, manage, control, participate in, consult with, render services for,
or in any manner engage in any business competing with the businesses of the
Company (or any of its subsidiaries), as such businesses exist or are in process
on the date hereof, within any geographical area in which the Company (or its
subsidiaries) engage in such businesses on the date hereof. Nothing herein shall
prohibit Employee from being a passive owner of not more than 2% of the
outstanding stock of any class of a corporation which is publicly traded, so
long as Employee has no active participation in the business of such
corporation.   2.   Confidential Information. Employee acknowledges that the
information, observations and data obtained by Employee while employed by the
Company and its subsidiaries concerning the business or affairs of the Company
or any subsidiary of the Company (“Confidential Information”) are the property
of the

21



--------------------------------------------------------------------------------



 



    Company or such subsidiary. Therefore, Employee agrees that Employee shall
not disclose to any unauthorized person or use for Employee’s own purposes any
Confidential Information without the prior written consent of the Company,
unless and to the extent that the aforementioned matters become generally known
to and available for use by the public other than as a result of Employee’s acts
or omissions. Employee shall deliver to the Company at the termination of
Employee’s employment, or at any other time the Company may request, all
memoranda, notes, plans, records, reports, computer tapes, disks, printouts and
software and other documents and data (and copies thereof) relating to the
Confidential Information, Work Product (as defined below) or the business of the
Company or any subsidiary which Employee may then possess or have under
Employee’s control.   3.   Inventions and Patents.



(a)   Employee acknowledges that all inventions, innovations, improvements,
developments, methods, designs, analyses, drawings, reports and all similar or
related information (whether or not patentable) which relate to the Company’s or
any of its subsidiaries’ actual or anticipated business, research and
development or existing or future products or services and which are conceived,
developed or made by Employee while employed by the Company and its subsidiaries
(“Work Product”) belong to the Company and/or such subsidiary. Employee shall
promptly disclose such Work Product to the Company and perform all actions
reasonably requested by the Company (whether during or after employment) to
establish and confirm such ownership (including, without limitation, the
execution of assignments, consents, powers of attorney and other instruments).

(b) Notwithstanding the obligations set forth in paragraphs 1 and 2(a) above,
after termination of Employee’s employment with the Company, the Employee shall
be free to use Residuals of the Company’s Confidential Information and Work
Product for any purpose, subject only to its obligations with respect to
disclosure set forth herein and any copyrights and patents of the Company. The
term “Residuals” means information in non-tangible form that may be retained in
the unaided memory of Employee derived from the

22



--------------------------------------------------------------------------------



 



Company’s Confidential Information and Work Product to which Employee has had
access during his or her employment with the Company. Employee may not retain or
use the documents and other tangible materials containing the Company’s
Confidential Information or Work Product after the termination of his or her
employment with the Company.



4.   Non-Solicitation.   a)   While employed by the Company or any subsidiary
thereof and for a period of six months after the termination of Employee’s
employment, Employee shall not directly or indirectly through another entity
(i) induce or attempt to induce any employee of the Company or any subsidiary to
leave the employ of the Company or subsidiary, or in any way interfere with the
relationship between the Company or any subsidiary and any employee thereof,
(ii) hire any person who was an employee of the Company or any subsidiary at any
time during his/her employment or (iii) induce or attempt to induce any
customer, supplier, licensee, licenser, franchisee or other business relation of
the Company or any subsidiary to cease doing business with the Company or such
subsidiary, or in any way interfere with the relationship between any such
customer, supplier, licensee or business relation and the Company or any
subsidiary (including, without limitation, making any negative statements or
communications about the Company or its subsidiaries).   b)   The provisions of
this paragraph 3 will be enforced to the fullest extent permitted by the law in
the jurisdiction in which Employee resides at the time of the enforcement of the
provision.   c)   In the event of the breach or a threatened breach by Employee
of any of the provisions of this paragraph 3, the Company, in addition and
supplementary to other rights and remedies existing in its favor, may apply to
any court of law or equity of competent jurisdiction for specific performance
and/or injunctive or other relief in order to enforce or prevent any violations
of the provisions hereof (without posting a bond or other security).

23



--------------------------------------------------------------------------------



 



5.   Employee’s Representations. Employee hereby represents and warrants to the
Company that (i) the execution, delivery and performance of this Agreement by
Employee do not and shall not conflict with, breach, violate or cause a default
under any contract, agreement, instrument, order, judgment or decree to which
Employee is a party or by which Employee is bound, (ii) Employee is not a party
to or bound by any employment agreement, non-compete agreement or
confidentiality agreement with any other person or entity and (iii) upon the
execution and delivery of this Agreement by the Company, this Agreement shall be
the valid and binding obligation of Employee, enforceable in accordance with its
terms. Employee hereby acknowledges and represents that Employee has had an
opportunity to consult with independent legal counsel regarding Employee’s
rights and obligations under this Agreement and that Employee fully understands
the terms and conditions contained herein.   6.   Survival. This Agreement shall
survive and continue in full force in accordance with its terms notwithstanding
any termination of employment. Nothing in this Agreement shall be deemed to
imply any obligation of continued employment of Employee by the Company which
employment shall be “at will” unless otherwise specifically agreed in writing.  
7.   Notices. Any notice provided for in this Agreement shall be in writing and
shall be either personally delivered, or mailed by first class mail, return
receipt requested, to the recipient at the address below indicated:



    Notices to Employee:       Employee’s last address appearing in the
payroll/personnel records of the Company.       Notices to the Company:      
Office Depot, Inc.
2200 Old Germantown Road
Delray Beach, Florida 33445
Attention: Executive Vice President — Human Resources

24



--------------------------------------------------------------------------------



 



    or such other address or to the attention of such other person as the
recipient party shall have specified by prior written notice to the sending
party. Any notice under this Agreement shall be deemed to have been given when
so delivered or mailed.   8.   Severability. Whenever possible, each provision
of this Agreement shall be interpreted in such manner as to be effective and
valid under applicable law, but if any provision of this Agreement is held to be
invalid, illegal or unenforceable in any respect under any applicable law or
rule in any jurisdiction, such invalidity, illegality or unenforceability shall
not affect any other provision or any other jurisdiction, but this Agreement
shall be reformed, construed and enforced in such jurisdiction as if such
invalid, illegal or unenforceable provision had never been contained herein.  
9.   Complete Agreement. This Agreement and those documents expressly referred
to herein and other documents of even date herewith embody the complete
agreement and understanding among the parties and supersede and preempt any
prior understandings, agreements or representations by or among the parties,
written or oral, which may have related to the subject matter hereof in any way.
  10.   No Strict Construction. The language used in this Agreement shall be
deemed to be the language chosen by the parties hereto to express their mutual
intent, and no rule of strict construction shall be applied against any party.  
11.   Counterparts. This Agreement may be executed in separate counterparts,
each of which is deemed to be an original and all of which taken together
constitute one and the same agreement.   12.   Successors and Assigns. This
Agreement is intended to bind and inure to the benefit of and be enforceable by
Employee, the Company and their respective heirs, successors and assigns, except
that Employee may not assign Employee’s rights or delegate Employee’s
obligations hereunder without the prior written consent of the Company.

25



--------------------------------------------------------------------------------



 



13.   Choice of Law. All issues and questions concerning the construction,
validity, enforcement and interpretation of this Agreement and the exhibits and
schedules hereto shall be governed by, and construed in accordance with, the
laws of the State of Florida, without giving effect to any choice of law or
conflict of law rules or provisions (whether of the State of Florida or any
other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of Florida.   14.   Amendment and Waiver. The
provisions of this Agreement may be amended or waived only with the prior
written consent of the Company and Employee, and no course of conduct or failure
or delay in enforcing the provisions of this Agreement shall affect the
validity, binding effect or enforceability of this Agreement.   15.   Stock
Option Plan Awards. Employee may receive from time to time, grants of stock
options and/or awards of shares of restricted stock pursuant to the terms of the
Office Depot, Inc. Amended Long-Term Equity Incentive Plan, or under another
comparable plan of the Company (herein collectively referred to as the “Stock
Option Plan”). Employee hereby agrees that his or her signature on this
Agreement is deemed to be “remade” on each and every occasion on which Employee
receives any grant or award under the Stock Option Plan. Employee further agrees
that as a remedy available to the Company for any breach of this Agreement by
Employee, the Company shall have the absolute right to cancel any unvested or
vested but unexercised stock option or any award of restricted stock under the
Stock Option Plan upon evidence that Employee has breached, or intends to breach
this Agreement. Employee shall not be required to separately sign any document
to cause this provision of this Agreement to be applicable to any future grant
or award under the Stock Option Plan.   16.   Arbitration Provisions. Any
dispute or controversy between the Company and Employee arising out of or
relating to this Agreement or the breach of this Agreement shall be settled by
arbitration administered by the American Arbitration Association (“AAA”) in
accordance with its National Rules for the Resolution of Employment Disputes
then in effect, and judgment on the award rendered by the arbitrator may be
entered in any court having jurisdiction thereof. Any arbitration shall be held
before a single arbitrator who shall be selected by the mutual

26



--------------------------------------------------------------------------------



 



    agreement of the Company and Employee, unless the parties are unable to
agree to an arbitrator, in which case the arbitrator will be selected under the
procedures of the AAA. The arbitrator shall have the authority to award any
remedy or relief that a court of competent jurisdiction could order or grant,
including, without limitation, the issuance of an injunction. However, either
party may, without inconsistency with this arbitration provision, apply to any
court otherwise having jurisdiction over such dispute or controversy and seek
interim provisional, injunctive or other equitable relief until the arbitration
award is rendered or the controversy is otherwise resolved. Except as necessary
in court proceedings to enforce this arbitration provision or an award rendered
hereunder, or to obtain interim relief, or as may otherwise be required by law,
neither a party nor an arbitrator may disclose the existence, content or results
of any arbitration hereunder without the prior written consent of the Company
and Employee. The Company and Employee acknowledge that this agreement evidences
a transaction involving interstate commerce. Notwithstanding any choice of law
provision included in this Agreement, the United States Federal Arbitration Act
shall govern the interpretation and enforcement of this arbitration provision.
The arbitration proceeding shall be conducted in Palm Beach County, Florida or
such other location to which the parties may agree. The Company shall pay the
costs of any arbitrator appointed hereunder and the administrative fees and
costs imposed by the AAA.

* * * * *

27



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first written above.

             
OFFICE DEPOT, INC.

 
       

  By:    

     

--------------------------------------------------------------------------------

 
       

  Print Name:    

     

--------------------------------------------------------------------------------

 
       

  Initials:    

     

--------------------------------------------------------------------------------

 
       

 
Employee:
 
           

--------------------------------------------------------------------------------


  Signature   Date
 
           

--------------------------------------------------------------------------------

    Print Name
 
           

--------------------------------------------------------------------------------

    Employee ID Number

28